DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-8 recite the limitation "activated charcoal powder".  The claim from which these claims depend does not previously recite the activated charcoal to be a powder.   There is insufficient antecedent basis for this limitation in the claim.
Claims 3-4 recite the limitation "water hose".  The claim from which these claims depend does not previously recite a water “hose”.   There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Kawai et al (US 2017/0158527)
Regarding Claims 1-2 and 4
Kawai et al (US 2017/0158527) discloses a water purifier cartridge with a molded activated carbon on the interior and a hollow fiber membrane.  The water channel is formed of molded activated carbon to increase the filtering area [0012]  
the cartridge has a container body with tubular filtering medium container and lid with opening end side and filtering medium in the filtering medium container for water purification having water intake port and water discharge port. The filtering medium has activated carbon in an interior and a hollow fiber membrane disposed downstream.  The water flows from a first passage through the activated carbon to the second passage with the activated carbon [0013] [0029](fluid conductor with inner water contacting surface for water to flow tangential to surface; ports i.e. nozzles as better depicted in the drawings and activated charcoal)
A water permeable non-woven fabric may be pasted in the surface of the molded activated carbon [0067] 
The cartridge has molded activated carbon and contains granulated activated carbon (noting that activated carbon meets the limitation for activated charcoal) hollow fiber membrane has fibrous activated carbon as the filtering medium [0093] There is a hose and coupler for water intake and discharge [0094] [0073-0077] (nozzle and hose connector) hose coupler for intake and discharge 
The filter container is cylindrical and the filter medium container is a thermoplastic resin [0042] (meeting the claims for tube and plastic) 
The water intake joint 6 is tubular configured to be fluid tightly connect to an IN hose [0046] (meeting claim limitation for a nozzle where it is configured to be tightly connected to a hose/hose connector)
 SEE FIG 1 AND 2

    PNG
    media_image1.png
    326
    511
    media_image1.png
    Greyscale

1 and 2 = (meeting claims 1-2 for conductor and outer jacket disposed around inner conductor) 
9= inner water contacting surface of fluid conductor of claim 1, tubular of claim 2 and inner fluid conductor of material with activated charcoal infused
6 being  a nozzle and connector of plastic of instant claim 7 and 8

    PNG
    media_image2.png
    588
    530
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    398
    579
    media_image3.png
    Greyscale
(showing flow substantially tangential to surface of nozzle section, connector section and fluid conductor)(the figures show the inner water contacting surface for water to flow tangential to the surface; shows a connector to fluidly connect to a nozzle for water ejection)
The membrane includes an ABS resin commonly used in filtering medium [0055-0056] 
Water filters can be attached to a faucets sink etc. [0003] [0058](thereby being capable of adsorbing one or more undesirable components no conducive to wellness of a consumer who drinks water)
The connecter (Fig 2 6,7) has multiple sections Fig 2 5A 5B t, etc. and [0052] (there being no definition of sections any series of components or identified parts are interpreted to meet this limitation including the limitation of claim 6 for plural sections) 


Claim(s) 5-6 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kawai et al (US 2017/0158527) as applied to claims 1-2 and 4 above.
Regarding Claims 5-6 and 7-8:
Kawai discloses the limitations above set forth.  Kawai discloses the components made from plastic [0042][0055][0069] The cartridge has molded activated carbon and contains granulated activated carbon hollow fiber membrane has fibrous activated carbon as the filtering medium [0093] There is a hose and coupler for water intake and discharge [0094] [0073-0077] hose coupler for intake and discharge The filter container is cylindrical and the filter medium container is a thermoplastic resin [0042] (meeting the claims) 
Kawai discloses the claimed structure components i.e. nozzle/hose connector/ outer casing/ inner fluid conductor, etc.  However Kawai does not expressly disclose all of the components to be infused with activated charcoal such as the nozzle/floral sections, etc. or fabric.  Kawai teaches the water channel is formed of molded activated carbon to increase the filtering area [0012]  As such it would have been obvious to one of ordinary skill in the art at the time of filing the invention to try to use the molded / plastic with activated carbon in each component including but not limited to the nozzle and sections thereof through which the water flows in order to increase the filtering area.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kawai et al (US 2017/0158527) as applied to claims 1-2 and 4-8 above alternatively further in view of Yoon et al (US 5,601,710)
Regarding claim 3:
Kawai discloses the limitations above set forth.  Kawai discloses a water permeable non-woven fabric may be pasted in the surface of the molded activated carbon [0067]  Water that has permeated through the molded activated carbon is guided to a non-woven fabric on the inner side of the cylinder [0068] The core material includes molded activated carbon and the water is sent to a nonwoven fabric which is pasted on the surface of the molded activated carbon [0069] rendering obvious that the fabric will be infused with activated carbon upon affixing and/or rendering obvious to one of ordinary skill in the art at the time of filing the invention to try infusing the fabric so as to further increase the filtering area of the apparatus.
There is a hollow fiber membrane with molded activated carbon on at least one side.  [0071] There may be multiple hollow fiber membranes [0058] 
The carbon is granulated activated carbon [0008][0093] (meeting the claim limitations for charcoal powder).
In the alternative assuming arguendo Kawai does not render obvious a fabric in which activated charcoal powder is infused:  
Yoon et al (US 5,601,710) discloses a water purifier having an outer housing, an inner housing disposed in the outer housing and a filter element within the inner housing.   There are interconnected water inlets for unfiltered water and outlets for the filtered water.   (Abstract) Within the apparatus is a carbon filter having carbon infused on the surface and wound around a central pipe (C2 L48-55)   The carbon filter is a cloth of fabric coated with activated carbon granules (C6 L35-45) (meeting the limitation of claim 3 for an inner fluid conductor of fabric with activated charcoal powder infused) 
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to infuse the fabric of Kawai with activated charcoal powder and/or use a fabric infused with activated charcoal powder membrane as taught by Yoon to afford further filtration surface area to the apparatus/system/filter of Kawai. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   See PTO 892 accompanying this office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771